PIERCE, P. J.
The cross-appeals involved here are (1) by the State Controller from a judgment of the Superior Court of Sacramento County, granting petitioner Lucy McWilliams a writ of mandate, directing said Controller to pay her the allowances provided by the Judges’ Retirement Law (Gov. Code, § 75104.4) as amended in 1959 (Stats. 1959, ch. 2105, p. 4874, § 1) ; (2) by petitioner from that part of the judgment which denied her right to interest on said allowances from the dates when such allowances became due.
Robert L. McWilliams died on October 24, 1955, while holding office as a superior court judge. At the time of his death he was over the age of 70 years and had continuously served as a judge since 1939 and was, therefore, eligible for retirement. Petitioner, after the judge’s death, received $5,316.21, being the amount of his contributions to the Judges’ Retirement Fund.
Additional facts, the issues raised, rules applicable and reasons therefor are identical with those in Mae Hull Jorgensen v. Alan Cranston, ante, p. 292 [27 Cal.Rptr. 297 (3 Civil No. 10415), opinion in which was this day issued and filed.
On the authority of said Jorgensen v. Cranston, the judgment is affirmed.
Schottky, J., concurred.